Citation Nr: 0948404	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  02-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis with numbness of the extremities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar disorder.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for impaired hearing.

5.  Entitlement to service connection for a chronic acquired 
eye disability.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to May 
1942, and from November 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2008 for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision in January 1990, the RO denied the 
Veteran's claim for service connection for rheumatoid 
arthritis with numbness of the extremities, and for a lumbar 
disability; this decision was not appealed.

2.  Evidence received since the January 1990 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the claims.   

3.  Heart disease was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.

4.  Impaired hearing was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.

5.  A chronic acquired eye disability was not manifested 
during the Veteran's active duty service or for many years 
after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision, which denied the 
Veteran's claims for service connection for rheumatoid 
arthritis with numbness of the extremities, and for a lumbar 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the January 1990 rating decision 
is not new and material; accordingly, the claims of service 
connection for rheumatoid arthritis with numbness of the 
extremities, and for a lumbar disability are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Heart disease was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

4.  Impaired hearing was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

5.  A chronic acquired eye disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
October 2009 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in October 2008.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the October 2008 notice constituted 
adequate notice to the appellant.   



The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
VA examinations for the purpose of determining the etiology 
of his claimed disabilities.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that examinations are not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  


The standards of McLendon are not met in this case as the 
evidence of records fails to suggest that the Veteran's 
disabilities, first reported many years post service, had 
their onset in service or are otherwise related thereto.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed before August 29, 2001 (it 
was filed in February 1999); consequently, the former version 
of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) provides as 
follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Veteran's claims for service connection for rheumatoid 
arthritis with numbness of the extremities, and a lumbar 
disability were originally denied by way of a January 1990 
rating decision.  The Veteran failed to file a timely notice 
of disagreement.  Consequently, the January 1990 decision 
became final.  The only evidence on record at the time of the 
January 1990 denial was the service medical records.  These 
records revealed that in February 1946 (in conjunction with 
his separation from service) the Veteran completed an 
Affidavit for Philippine Army Personnel.  In it, he was asked 
to record all wounds and illnesses incurred during service.  
The Veteran responded: "none."  The records also reveal 
that the Veteran underwent examinations in August 1945 and 
February 1948.  Each examination yielded normal findings in 
regards to the Veteran's musculoskeletal system.  The basis 
for the January 1990 denials was that the service treatment 
records failed to show that either disability began in 
service.   

Evidence submitted since the January 1990 rating decision 
includes private medical certificates from Dr. Tornilla and 
Dr. Notarte; medical records (including medical certificates) 
from Drs. Eblamo, Roa, and Rafisura; and statements from the 
Veteran.  

The Board notes that the medical certificates from Drs. 
Tornilla and Dr. Notarte are dated May 1999 and July 1997 
respectively.  Moreover, neither one of them diagnose either 
of the Veteran's claimed disabilities.  Medical records from 
Drs. Eblamo, Roa, and Rafisura document diagnoses of 
rheumatoid arthritis and a lumbar disorder (lumbar pain).  
However, none of them address the etiology of these 
disabilities.  Specifically, none of the address whether 
these disabilities originated in service or were caused by 
the Veteran's military service.  The Board notes that while 
the newly submitted evidence is "new", it is not material 
because it does not address the basis of the previous denial.  
The new evidence does not change the fact that there is no 
competent medical evidence that these disabilities are 
related to service.  

In regards to the Veteran's statements in which he continues 
to attribute the disabilities to service, the Board notes 
that the Veteran is competent to testify as to his in-service 
experiences and symptoms; however, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Therefore, the 
Board may not rely on these statements to provide the 
necessary nexus between service and current disability.  

Inasmuch as there is still no competent medical nexus linking 
a lumbar disability and rheumatoid arthritis with numbness of 
the extremities to service, the Board finds that the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the Board finds that the newly submitted 
evidence is not new and material evidence with which to 
reopen the claims.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss and cardiovascular-renal disease, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. 


§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to former Prisoners of War (POWs), 38 C.F.R. § 
3.309(c) provides:

Diseases specific as to former prisoners of war. (1) If a 
Veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the Veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the Veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Avitaminosis. Beriberi (including beriberi 
heart disease). Chronic dysentery.  Helminthiasis. 
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the 


frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board once again notes that the Veteran completed a 
February 1946 Affidavit for Philippine Army Personnel.  In 
it, he denied having incurred any wounds or illnesses during 
service.  His separation examination yielded normal findings 
with regard to his cardiovascular system, his eyes, and his 
ears.  He had 20/20 uncorrected vision bilaterally; 15/15 
whispered voice in both ears; and a blood pressure reading of 
110/70 (well within normal limits).  

Dr. Notarte's July 1997 medical certificate reflects 
diagnoses of atherosclerotic heart disease/inferior wall, and 
myocardial ischemia.  The Veteran also submitted a May 2000 
medical certificate in which Dr. Eblamo indicates that the 
Veteran has been treated and diagnosed (in 1989, 1990, and 
1993) with malaria, beri-beri, rheumatoid arthritis, poor 
vision, numbness of the extremities, and heart disease.  A 
May 2000 medical certificate from Dr. Roa reflects that the 
Veteran was treated for heart disease, lumbar pain, relapses 
of malaria, beri-beri, and arthritis in 1990, 1992, and 1993.  
A May 2000 medical certificate from Dr. Rafisura reflects 
that the Veteran was treated for heart disease, rheumatoid 
arthritis, numbness of extremities, lumbar pain, impaired 
hearing, eye conditions, recurrences/relapses of malaria, 
beri-beri, and edema in 1987, 1990, and 1992.  

The earliest medical evidence of any of the claimed 
conditions is dated June 1987 (31 years after service).  The 
lack of any post-service medical records until June 1987 is 
probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the medical records that diagnose the Veteran's 
heart disease, impaired hearing, and eye disability do not 
indicate that these disabilities began in or were incurred as 
a result of service.  In regards to the Veteran's claim for 
impaired hearing, there is no evidence that the Veteran's 
hearing loss would be considered a disability under 38 C.F.R. 
§ 3.385.

Finally, the Board notes that the Veteran has signed several 
of his correspondences with the phrase "WWII and ex-POW."  
Apparently the Veteran seeks to avail himself of the 
presumptive regulations regarding POWs and subsequent heart 
disease.  The Board notes that the POW presumptions do not 
apply because the service department certified (in December 
1989) that the Veteran was not a POW.  Such a finding is 
binding on the Board.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).
 
With no evidence of heart disease, impaired hearing, or an 
eye disability in service or for decades after service; and 
without a competent medical nexus linking the current 
disabilities to service; the Board finds that the 
preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service for heart disease, impaired hearing, and a 
chronic acquired eye disorder must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


